Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 23, 2018

The Court of Appeals hereby passes the following order:

A18A2128. TRIEU GIANG DINH v. JEFFERSON CAPITAL SYSTEMS, LLC.

      This case began as a suit on a note in magistrate court. Following an adverse
ruling, plaintiff Jefferson Capital Systems, LLC (“Jefferson Capital”) appealed to
state court. The state court entered a judgment in favor of Jefferson Capital, and
defendant Trieu Giang Dinh then appealed directly to this Court. We, however, lack
jurisdiction.
      An appeal from a state court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
review. OCGA § 5-6-35 (a) (11); see Strachan v. Meritor Mtg. Corp. East, 216 Ga.
App. 82, 82 (453 SE2d 119) (1995). Dinh’s failure to comply with the required
appellate procedure deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/23/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.